Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
	Claims 19-20, which cite “A computer program product for a down-sampling operation for a convolutional neural network, comprising: one or more computer-readable tangible storage media…”, has been found to be statutory as the computer program product is comprised of computer-readable tangible storage media. While the claims do not explicitly limit the computer-readable tangible storage media to non-transitory media, paragraph [0017] of the instant specification does exclude transitory media wherein it cites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”. As such the claims 19-20 where found to be statutory.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rakesh Roy on 13 June 2022.

The application has been amended as follows: 

2. The method of claim 1, wherein down-sampling the at least one extracted data for the respective channel associated with the received input by the inverse of the first factor and increasing the number of channels by the product of the first factor further comprises: down-sampling the received input using the first factor to create the at least one down- sampled data, wherein at least one dimension of the received input decreases by the first factor including a n value and a m value expressed as (W/n) x (H/m), wherein W is width and H is height; and increasing the number of channels by the product of the first factor expressed as (C * m * n), wherein C is channel and wherein a general expression for an enhanced operation OP including a batch size N is expressed as N x W x H x C [[->]]≥ OP [[->]]≥ N x (W/n) x (H/m) x (C * m * n).

11. The system of claim 10, wherein down-sampling the at least one extracted data for the respective channel associated with the received input by the inverse of the first factor and increasing the number of channels by the product of the first factor further comprises: down-sampling the received input using the first factor to create the at least one down- sampled data, wherein at least one dimension of the received input decreases by the first factor including a n value and a m value expressed as (W/n) x (H/m), wherein W is width and H is height; and increasing the number of channels by the product of the first factor expressed as (C * m * n), wherein C is channel and wherein a general expression for an enhanced operation OP including a batch size N is expressed as N x W x H x C -> OP -> N x (W/n) x (H/m) x (C * m * n).

20. The computer program product of claim 19, wherein down-sampling the at least one extracted data for the respective channel associated with the received input byPage 8Application No.: 16/157,689Docket No.: P201706009US01 the inverse of the first factor and increasing the number of channels by the product of the first factor further comprises: down-sampling the received input using the first factor to create the at least one down- sampled data, wherein at least one dimension of the received input decreases by the first factor including a n value and a m value expressed as (W/n) x (H/m), wherein W is width and H is height;; and increasing the number of channels by the product of the first factor expressed as (C * m * n) , wherein C is channel and wherein a general expression for an enhanced operation OP including a batch size N is expressed as N x W x H x C -> OP -> N x (W/n) x (H/m) x (C * m * n).

Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127